Mr. Justice Thomson specially concurring in part and dissenting in part: In my opinion the situation presented in this case should be distinguished from that presented in the Plotke case, cited in the foregoing decision, and cases similar to that, where the alimony provisions of a divorce are incorporated therein, “by agreement of the parties.” In the case at bar the parties have done much more than that. They have executed a formal written contract, which is valid and binding on both of them, in which they have provided for the payment of a stipulated sum, monthly, to trustees for the support and maintenance of the wife, and have also provided for the creation of certain trust funds for her benefit in which she is given rights, some of which the contract provides she may continue to enjoy, even though she may marry again, and others of which are to continue even if she survives her husband. That is far more than a mere provision for alimony. The fact that the parties have also agreed that their contract may be incorporated in the decree for divorce, if approved by the chancellor, in lieu of alimony, does not reduce the situation to one where the alimony part of the decree has merely been entered “by agreement of the parties.” Even when that has been done, all the rights and obligations of the parties, under their contract, remain, and they continue to he hound by them. The court may not thereafter alter or modify any of those contract rights and obligations by an order entered on petition of one of the parties, in the absence of the consent of the other party. Emerson v. Emerson, 120 Md. 584. In my opinion, the chancellor, had no jurisdiction to enter any order affecting the so-called emergency trust fund created by the contract between the parties or the amounts to be paid to the trustees for that fund, from time to time, by Herrick. That portion of the contract of the parties, though incorporated in the divorce decree by agreement of the parties, was beyond the realm of alimony as contemplated by our law, and, therefore, was not such a provision of the decree as might be altered from time to time under section 18 of the Divorce Act (Cahill’s St. ch. 40, ft 19). It may be that under that section the court had jurisdiction to. alter the original divorce decree, so far as the monthly payments of $300 for Mrs. Herrick’s support and maintenance are concerned, that being a provision in the nature of alimony, but that could have no effect on Herrick’s obligation, under his contract, to make those payments. The only effect of such an order would be to remove the right of Mrs. Herrick, under the original decree, to enforce the payments, by contempt proceedings, except to the extent of the provisions of the new order.